The motion of the appellants was heard and decided below upon the question, whether such executions as were issued were authorized by the judgment which had been rendered. Much has been said, on the part of the appellants, upon the contents of the complaint, and the report of the referee, as not warranting an execution, as in the case of an ordinary personal judgment; but I think they have nothing to do with the motion. There has been no appeal from the judgments; there is no motion to change them in substance or form; and they are in full force. And the true, and only question, is whether, upon such judgment executions like those in question could regularly issue. The first paragraphs of the judgments are as follows: In the case of Bennett: "It is ordered and adjudged that Daniel Bennett, the plaintiff, recover of the defendants, Joel B. Morehouse and Talcott B. Morehouse, the sum of $376.16, with $203.74 costs, and disbursements, amounting in the whole to $580.40." And the two other judgments were in the same form, except names of the plaintiffs and amount. This, in each case, is a full and complete personal judgment, in form, and warrants the issuing of execution in the usual form, unless it is limited or restricted by some other part of the judgment. In this case I do not find a word which prevents or controls the issuing of such execution. The next paragraph further adjudges the judgments to be a lien on certain real estate, and directs their priority as such; and the third paragraph directs how the real estate may be sold, and provides for the application of the proceeds.
But I think it perfectly apparent that it was intended, not only to establish the lien, but also to make the judgment personal against the defendants, and to declare it payable by them, *Page 193 
independently of whether the property on which the lien was declared, if sold, left a deficiency or not, and whether it was ever sold or not. In other words, that the judgment authorized the plaintiffs, if they chose, to first exhaust their remedy at law, without regard to the lien, and to allow them to resort to that, in case the personal remedy should not enable them to collect their whole debt.
The order of the General Term, affirming the order of the Special Term, should be affirmed with costs.
All concur for affirmance, except SMITH, J., who was for reversal.
Order affirmed.